DETAILED ACTION
This action is responsive to the filing of 12/29/2020. Claims 1-20 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-7, 11, 12, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. And also, if they overcome the 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites displaying a 3D object, detecting a hand gesture, determining an oriented line of the gesture, and identifying an edge in a 3d object.  The limitations of “detecting,” “determining” and “identifying”, as recited, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “display” step. The “displaying” step amounts to mere data output which is a form of insignificant extra‐solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
    	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is no indication that “displaying” step which is merely “presenting offers and gathering statistics”, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) is a well-understood, routine, and conventional activity. There is no indication that “displaying” step which is merely "receiving or transmitting data over a network", and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional activity.  Accordingly, a conclusion that the displaying step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Dependent claims 2-12 depend from independent claim 1 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-10, 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson (2019/0146599) in view of Gagner (2010/0234094.)

Claim 1, 14, 20: Gunnarsson discloses a computer-implemented method for selecting an edge among edges of a 3D object in a 3D immersive environment of a CAD system, each edge being oriented in the 3D immersive environment, comprising: 
displaying the 3D object (Fig. 7E: 708) in the 3D immersive environment (Fig. 7E; par. 76, a simulated environment 700); 
identifying the edge (Fig. 7E: 716, par. 166) of the 3D object having a closest orientation (“the relative physical position or direction of something”; par. 133, laser pointer 706 to the edge) with the oriented line (Fig. 9; Fig. 7E; par. 133)

However, Gunnarsson does not explicitly disclose:
detecting a hand gesture including all fingers of a hand folded except thumb; 
determining an oriented line formed with the folded fingers of the hand in the 3D immersive environment.

Gagner discloses a similar method for interaction within 3D space, including:
detecting a hand gesture including all fingers of a hand folded except thumb (par. 132, e.g., thumbs up or thumbs down); 
determining an oriented line formed with the folded fingers of the hand in the 3D immersive environment (par. 132, Each of these gestures is distinct from one another, and has one or more of the following gesture characteristics: shape (e.g., thumb out), location, orientation (e.g., thumbs up or thumbs down), and movement in any direction in the 3D gesture space. The gestures can be used for selection, navigation, or confirmation.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Gunnarsson with Gagner so as to utilize the hand gesture detection for selection as taught by Gagner in the CAD system of Gunnarsson for selection of an edge. One would have been motivated to combine the teachings based on a suggestion in Gagner for allowing of selection without having any dedicated input devices (Gagner par. 5, The sensing the physical gesture may be carried out without requiring the player to carry, wear, or hold any object associated with the gaming machine.)

Claim 2, 15: Gunnarsson and Gagner disclose the computer-implemented method of claim 1, wherein each edge of the 3D object and the oriented line further have a direction, and wherein the identifying further comprises identifying a face edge of the 3D object having a closest direction between the direction of said edge and the direction of the oriented line.

Claim 8: Gunnarsson and Gagner disclose the computer-implemented method of claim 1, further comprising modifying a second rendering of the identified edge (Gunnarsson Fig. 7E: highlighting of 716.)

Claim 9: Gunnarsson and Gagner disclose the computer-implemented method of claim 1, wherein the edge of the 3D object is an edge that is part of at least one selected from among triangles and/or quadrangles and/or topological faces and/or parametric surfaces and/or procedural surfaces (Gunnarsson Fig. 7E: 708.)

Claim 10: Gunnarsson and Gagner disclose the computer-implemented method of claim 1, wherein detecting the hand gesture further comprises detecting a folding of all fingers except thumb and an abduction of the thumb (Gagner par. 132, Each of these gestures is distinct from one another, and has one or more of the following gesture characteristics: shape (e.g., thumb out), location, orientation (e.g., thumbs up or thumbs down), and movement in any direction in the 3D gesture space. The gestures can be used for selection, navigation, or confirmation.)

Claim 13: Gunnarsson and Gagner disclose the computer-implemented method of claim 1, wherein detecting the hand gesture further comprises: detecting that distal phalanges of index finger, middle finger, ring finger and little finger are substantially in contact with a palm of the hand (Gagner par. 132, Each of these gestures is distinct from one another, and has one or more of the following gesture characteristics: shape (e.g., thumb out), location, orientation (e.g., thumbs up or thumbs down), and movement in any direction in the 3D gesture space. The gestures can be used for selection, navigation, or confirmation.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
6/2/2022